DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination. 
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-2-2021 have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 16 is objected to because of the following informalities:  please remove the double phrase “at the” recited on line 18.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 6 of U.S. Patent No. 10,951,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patent claims.  The scope of the claims in the current application are similar to the claim scope of the patent in that both application and patent includes a flip flop standard cell comprising a data input terminal, a clock terminal, a data output .
Dependent claims 2 to 5 of the instant application are similar to claims 2 to 3, 5 and 6 respectively and are also rejected for obvious type double patenting.  The table below shows the similarities and difference of claim 1.


USP 10,951,201 B2
Instant Application, 17/201,617
1.   A flip flop standard cell, comprising:
1. A flip flop standard cell, comprising:
a data input terminal; 
a data input terminal;
clock input terminal configured to receive a clock signal;
clock input terminal configured to receive a clock signal;
a data output terminal;
a data output terminal;

a latch;
a bit write circuit configured to receive a bit write signal,
wherein a second data signal received on the data input terminal is latched and provided at the output terminal in response to the bit write signal and the clock signal;
a bit write circuit configured to receive a bit write signal, wherein the received data signal is latched and provided at an output terminal in response to the bit write signal and the clock signal;
and a hold circuit configured to receive a hold signal, wherein a first data signal received on the data input terminal prior to the second data signal is provided at the output terminal, and the second data signal received on the data input terminal is not latched and provided at the data output terminal in response to the hold signal and the clock signal.
and a hold circuit configured to receive a hold signal, wherein the received data signal is not latched and provided at the data output terminal in response to the hold signal and the clock signal;


a scan input terminal configured to receive a scan data signal;
a scan input terminal configured to receive a scan data signal;
a scan enable terminal configured to receive a scan enable signal, wherein the first and second data signals received on the data input terminal are not provided at the data output terminal, and the scan data signal is provided at the output terminal in response to the scan input signal and the clock signal.
and a scan enable terminal configured to receive a scan enable signal, wherein a received data signal is not provided at the data output terminal, and the scan data signal is provided at the output terminal in response to the scan input signal and the clock signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 to 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP 10,699,054).
Claim 1:
Lee substantially teaches the claimed invention. Lee teaches an integrated circuit (IC)
comprising synchronous circuits (100) (“standard cell”), each synchronous circuit includes data
input terminal (D), a clock terminal (CLK), a data output terminal (Q) and a multiplexer (110)
(“bit write circuit”) (see fig. 2 & 6 and col. 3, lines 35 et seq.). Lee also teaches that, the
multiplexer receives the data signal and scan in signal producing a IS1 (first internal signal) or
passing the data to the output Q when operating in functional mode or in a scan test mode (see
col. 4, lines 15 to 30).
	Lee teaches that synchronous circuit includes a switch (SW) (“hold circuit”) that in
response to a scan enable signal the switch blocks the clock signal and allows the signal to pass
without latching (see col. 8, lines 51 to 64). Lee further teaches that in a case where the
synchronous circuit operates as a latch, a separate hold buffer maybe needed (see col. 5, lines 25
to 34). 
	Lee teaches that the synchronous cell includes a scan input (SI), and a scan enable (SE) (see fig. 2 and col. 3, lines 44 to 55). Lee also teaches that the synchronous cell operates in functional mode and in scan test mode wherein based on the mode and clock signal the output on the circuit is on response to a scan input (see col. 4, lines 32 et seq.).	
	Lee does not specifically teach that the synchronous circuit includes a bit write circuit;
however, this teaching is obvious to the teachings of synchronous circuit with a multiplexer of
Lee because, Lee teaches that the synchronous circuit includes a multiplexer that controls an

synchronous circuit. Lee also teaches that a standard cell may have different characteristic (see
col. 11 line 5 to 16).
	Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to realize that the synchronous circuit of Lee would
comprise the claimed bit write circuit because Lee teaches that design for testability of an IC
includes standard cells, i.e. the synchronous circuit having different characteristics. This
modification would have been obvious because a person of ordinary skill in the art would have
been motivated to employ a method and a process for designing an IC based on a design for
testability to increase testing efficiency as taught by Lee.
	As per claim 2, Lee teaches a clock buffer circuit with inverters outside the synchronous cell generating inverted clock signals (see col. 6, lines 34 to 42).  
	As per claim 3, Lee teaches that the synchronous cell includes a master latch and a slave latch (see fig. 2 and col. 4, lines 15 to 19).  

Allowable Subject Matter
Claims 4 to 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 to 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claims is the inclusion of the novel element not found in the prior art made of record.  For instance, Pasternak teaches multi-bit standard cells comprising .
The prior art made of record fails to also teach or fairly suggest or render obvious the novel element of : “in response to the scan input signal, and the clock signal, providing the san data signal at the output terminal and not providing received data signal at the data output terminal” (claim 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill	(USPAP 2016/0308517) discloses a multi-bit flip-flop comprising master and slave latches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112